DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 08/24/2021 has been entered. Claims 1,2,6,8-10 and 16-18 have been amended. Claims 4 and 12 have been canceled in this amendment. No new Claim has been added in this amendment. Claims 1-3,5-11 and 13-20 are still pending in this application, with claims 1,9 and 17 being independent.

Response to Arguments
Applicant's arguments with respect to objections for the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.
Applicant’s arguments with respect to rejection of Claims 1,9 and 17 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 16, “the base station” should read “the non-terrestrial base station”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,5,8-11,13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over LASELVA et al. (US 2019/0342845 A1, hereinafter referred to as “Laselva”) in view of Abedini et al. (US 2020/0053682 A1, hereinafter referred to as “Abedini”) and in further view of  Wang et al. (US 2019/0349036 A1, hereinafter referred to as “Wang”) and in further view of Cao et al. (US 2016/0295532 A1, hereinafter referred to as “Cao”).


Regarding claims 1,9 and 17, Laselva discloses a timing synchronization method performed in a terminal belonging to a non-terrestrial network (NTN) (Laselva Fig.2 Para[0064] The non-terrestrial network) including the terminal (Laselva Fig.2 The UE (i.e. terminal) in communication with the Aerial eNB), and a non-terrestrial base station (Laselva Fig.2 The aerial eNB (i.e. non-terrestrial base station)), the timing synchronization method comprising: receiving, from the non-terrestrial base station, information on a common delay of a service link between the terminal and the non-terrestrial base station (Laselva Fig.4,5 Ref:402,502 Para[0076] The UE receives network signaling with the information about TA parameters (i.e. common delay of access link)); 
transmitting a physical random access channel (PRACH) preamble to the non-terrestrial base station (Laselva Fig.4 Ref:406 Para[0047] The UE uses TA parameters as initial TA adjustment for RACH preamble transmission. The UE may receive multiple TA parameters to use for uplink transmission) by reflecting the common delay with respect to a random access channel (RACH) occasion associated with (Laselva Para[0054-55] The UE acquires cell synchronization (PSS,SSS) and gains knowledge of the TA parameter. The UE applies the TA offset for RACH preamble transmission). 
Laselva does not explicitly disclose a gateway, a feeder link between the non-terrestrial base station and the gateway and providing the common delay of the feeder link, the information on the common delay being configured as a value specific to a beam of the non-terrestrial base station.
However, Abedini from the same field of invention discloses a gateway (Abedini Fig.2 Ref:105-a Para[0063] The access node (i.e. gateway)), a feeder link between the non-terrestrial base station and the gateway (Abedini Fig.2 Ref:225-c Para[0066] The backhaul communication link (i.e. feeder link)) and providing the common delay of the feeder link (Abedini Fig.3 Para[0072-73] The second timing advance offset for backhaul link is provided), the information on the common delay being configured as a value specific to a (Abedini Fig.3 Para[0075] The timing advance offset can be beam specific).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Laselva to have the feature of “a gateway, a feeder link between the non-terrestrial base station and the gateway and providing the common delay of the feeder link, the information on the common delay being configured as a value specific to a beam of the non-terrestrial base station” as taught by Abedini. The suggestion/motivation would have been to implement timing offset technique in a network with wireless backhaul connections (Abedini Para[0004]).
Laselva in view of Abedini does not explicitly disclose receiving, from the non-terrestrial base station, a timing adjustment value reflecting a differential delay of the terminal for the service link and feeder link. 
However, Wang from the same field of invention discloses receiving, from the non-terrestrial base station (Wang Fig.5 Ref:506 Para[0045] A relay node (i.e. non-terrestrial base station)), a timing adjustment value (Wang Fig.7 Para[0036,0050-52] The second timing advance parameter (i.e. diff delay) is calculated using backhaul link (i.e. feeder link) timing alignment to be used by the UE).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Laselva and Abedini to have the feature of “receiving, from the non-terrestrial base station, a timing adjustment value reflecting a differential delay of the terminal for the service link and feeder link” as taught by Wang. The suggestion/motivation would have been to improve timing advance alignment in a network with wireless backhaul connections (Wang Para[0001]).
Laselva in view of Abedini and Wang does not explicitly disclose receiving the differential delay via a first random access response (RAR) and performing uplink transmission to the base station by reflecting the common delay and the timing adjustment value.


However, Cao from the same field of invention discloses receiving the differential delay via a first random access response (RAR) (Cao Fig.4 Ref:350 Para[0036] The transmit point (i.e. non-terrestrial base station) sends uplink timing adjustment value (i.e. timing adjustment value) using Random access response message. The TA takes propagation delay (i.e. differential delay) into account)) and performing uplink transmission to the base station by reflecting the common delay and the timing adjustment value (Cao Fig.4 Ref:390 Para[0036] The MTCD uses stored TA (i.e. timing adjustment value) along with downlink synchronization information for uplink transmission).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Laselva, Abedini and Wang to have the feature of “receiving the differential delay via a first random access response (RAR) and performing uplink transmission to the base station by reflecting the common delay and the timing adjustment value” as taught by Cao. The suggestion/motivation would Cao Para[0005]).

Specifically for claim 17, Laselva discloses the UE that includes a processor (Laselva Fig.3 Ref:206 Processor) and memory (Laselva Fig.3 Ref:208 memory).
Regarding claims 2,10 and 18, Laselva in view of Abedini, Wang and Cao discloses the method, the UE and the non-terrestrial base station as explained above for Claim 1. Laselva further discloses wherein the common delay is determined based on at least one of a shortest distance between the terminal and the non-terrestrial base station in coverage of the non-terrestrial base station to which the terminal belongs (Laselva Para[0061] The TA offset parameter (i.e. common delay) is set according to the minimum radio range), an average distance between the terminal and the non-terrestrial base station in the coverage (Not given patentable weight due to non-selective option), a longest distance between the terminal and the non-terrestrial base station in the coverage (Laselva Para[0061] The TA offset parameter (i.e. common delay) is set according to the large distance), a point where a (Not given patentable weight due to non-selective option), a point where an azimuth angle of a beam transmitted to the non-terrestrial base station in the coverage is 0°(Not given patentable weight due to non-selective option), and a center point of the beam (Not given patentable weight due to non-selective option).
Regarding claims 3 and 11, Laselva in view of Abedini, Wang and Cao discloses the method, the UE and the non-terrestrial base station as explained above for Claim 1. Cao further discloses wherein the timing adjustment value additionally reflects a timing offset TA offset in addition to the differential delay (Cao Para[0028,0036] The estimated TA sent to the UE includes propagation delay).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Laselva, Abedini and Wang to have the feature of “wherein the timing adjustment value additionally reflects a timing offset TA offset in addition to the differential delay” as taught by Cao. The suggestion/motivation would have been to maintain uplink Cao Para[0005]).
Regarding claims 5,13 and 19, Laselva in view of Abedini, Wang and Cao discloses the method, the UE and the non-terrestrial base station as explained above for Claim 1. Laselva further discloses wherein the information on the common delay is received as included in a master information block (MIB) (Not given patentable weight due to non-selective option), system information block 1 (SIB1) (Laselva Para[0046] The optional SIB is used), other system information (OSI) (Laselva Para[0064] The cell-specific signaling or UE-specific signaling is used to send TA parameters), or a newly defined SIB (Laselva Para[0046] The new SIB is used).
Regarding claims 8 and 16, Laselva in view of Abedini, Wang and Cao discloses the method, the UE and the non-terrestrial base station as explained above for Claim 1. Laselva further discloses wherein the non-terrestrial network base station is a satellite base station (Laselva Fig.2 Para[0048] The satellite may be used for coverage) or an unmanned aerial vehicle (UAV) on-board base station (Laselva Fig.2 Para[0048] The drone based eNB may be used for coverage).



Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laselva in view of Abedini, Wang, Cao and further in view of CHOI et al. (US 2019/0053182 Al-IDS, hereinafter “Choi”).

Regarding claims 6 and 14, Laselva in view of Abedini, Wang and Cao discloses the method, the UE and the non-terrestrial base station as explained above for Claim 1. Laselva in view of Abedini, Wang and Cao does not explicitly disclose wherein the receiving of the information on the common delay comprises: receiving table-type information including at least one value of the common delay from the non-terrestrial base station through higher layer signaling; and receiving index information indicating one common delay value among the at least one value of the common delay from the non-terrestrial base station.


However, Choi from a similar field of invention discloses wherein the receiving of the information on the common delay comprises: receiving table-type information including at least one value of the common delay from the non-terrestrial base station through higher layer signaling; and receiving index information indicating one common delay value among the at least one value of the common delay from the non-terrestrial base station (Choi Para[0111] The different TAG index (i.e. table-type common delay) is sent using RRC and the base station indicates the index which is used by the UE to adjust the timing of the uplink transmission). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Laselva, Abedini, Wang and Cao to have the feature of “wherein the receiving of the information on the common delay comprises: receiving table-type information including at least one value of the common delay from the non-terrestrial base station through higher layer signaling; and receiving index information indicating one common delay value among the at Choi. The suggestion/motivation would have been to support generation and operation of timing advance information according to the numerologies (Choi Para[0011]).



Claims 7,15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laselva in view of Abedini, Wang, Cao and further in view of YOON et al. (US 2020/0383147 A1, hereinafter “Yoon”).

Regarding claims 7,15 and 20, Laselva in view of Abedini, Wang and Cao discloses the method, the UE and the non-terrestrial base station as explained above for Claim 1. Laselva in view of Abedini, Wang and Cao does not explicitly disclose wherein the uplink transmission is a Msg3 of a 4-step RACH procedure, and the terminal adjusts a time point of the uplink transmission based on a difference between a timing adjustment value received through a 
However, Yoon from a similar field of invention discloses wherein the uplink transmission is a Msg3 of a 4-step RACH procedure, and the terminal adjusts a time point of the uplink transmission based on a difference between a timing adjustment value received through a previous RAR different from the first RAR and the timing adjustment value received through the first RAR (Yoon Para[0211-212] The UE transmits the PUSCH/PUCCH by adjusting the previously stored TA value using a time difference). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Laselva, Abedini, Wang and Cao to have the feature of “wherein the uplink transmission is a Msg3 of a 4-step RACH procedure, and the terminal adjusts a time point of the uplink transmission based on a difference between a timing adjustment value received through a previous RAR different from the first RAR and the timing adjustment value received through the first RAR” as taught by Yoon. The Yoon Para[0017]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2019/0053080 to Ryu (Paragraphs:57).
2.	U.S. Patent Application Publication No. 2021/0175964 to Kaukashima (Fig.13 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2015/0215881 to Parkvall (Paragraphs:69).
4.	U.S. Patent Application Publication No. 2020/0295824 to Charbit (Fig.1 and associated paragraphs).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/SUDESH M PATIDAR/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415